ALFORD, Judge.
This is an appeal from a judgment denying a motion for new trial brought on behalf of defendant-appellant, Richard Shaf-fett d/b/a Farm Acreage Realty. Plaintiff-appellee, the Police Jury of the Parish of Ascension, filed suit seeking to force defendant to comply with certain subdivision plans and specifications, or in the alternative, for damages in the amount of $16,-500.00. Defendant responded to the suit with an answer in the form of a general denial. The case was set for trial on February 19, 1982. The trial court minute entry from that day reflects that neither defendant nor his attorney was present when the case was called. The trial judge called a recess and attempted to reach defendant’s attorney at his office. The court was notified by the attorney's secretary that he had withdrawn from the case. Plaintiff was then allowed to present his evidence and the matter was taken under advisement.
Judgment was rendered in this matter on March 1, 1982, awarding plaintiff $13,-490.00. On March 16, 1982, defendant, through another attorney, filed a motion for new trial. This motion was heard on June 28, 1982, and taken under advisement. Judgment was rendered denying defendant’s motion on October 25, 1982. Defendant was granted a devolutive appeal on December 9, 1982.
We note that while defendant states in the first sentence of his brief that this appeal presents for review both the judg-metn on the merits and the judgment on the motion for new trial, he has only briefed the issue of the denial of the motion for new trial. Therefore, since defendant has failed to assign as error the judgment *1073on the merits, or any action of the trial court regarding that judgment, we will limit the scope of our review to the denial of the motion for a new trial. Uniform Rules of the Courts of Appeal, Rule 1-3.
The denial of a motion for new trial, being an interlocutory judgment, is not appealable absent a showing of irreparable injury. Cargill, Inc. v. The Cementation Company of America, Inc., 429 So.2d 210 (La.App. 1st Cir.1983), writ denied, 434 So.2d 1097 (La.1983). We are of the opinion that defendant has suffered no irreparable injury in that he had the right to appeal the judgment on the merits.
Therefore, for the foregoing reasons, the judgment of the trial court denying defendant’s motion for new trial is hereby affirmed. Defendant-appellant is cast with cost of this appeal.
AFFIRMED.